IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 THE MARCELLUS SHALE COALITION,  :                 No. 68 MAP 2019
                                 :
                Appellee         :
                                 :                 Notice of Appeal from the Order of
                                 :                 the Commonwealth Court at No. 573
          v.                     :                 MD 2016 dated July 22, 2019.
                                 :
                                 :
 DEPARTMENT OF ENVIRONMENTAL     :
 PROTECTION OF THE COMMONWEALTH :
 OF PENNSYLVANIA AND             :
 ENVIRONMENTAL QUALITY BOARD OF  :
 THE COMMONWEALTH OF             :
 PENNSYLVANIA,                   :
                                 :
                Cross Appellants :


                                         ORDER



PER CURIAM

       AND NOW, this 24th day of December, 2019, the Notice of Appeal is QUASHED

without prejudice to Appellants’ ability to raise the claims therein on appeal from a final

order of the Commonwealth Court. See United States Orgs. for Bank. Alts., Inc. v. Dep’t

of Banking, 26 A.3d 474 (Pa. 2011).